Case 3:19-cv-07151-MMC Document 36 Filed 11/08/19 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

The City of Seattle, et al.

Plaintiff(s)

vs. Case No.: 3:19-cv-07151

Department of Homeland Security, et al.

Defendant(s)

AFFIDAVIT OF SERVICE

I, Luiz Pimentel, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Letter dated November 7, 2019, Certification of Interested Entities or
Persons, Application for Admission of Attorney Pro Hac Vice for Luc W. M. Mitchell, Application for Admission of Attorney Pro
Hac Vice for Nicholas E. Rodriguez, Application for Admission of Attorney Pro Hac Vice for Niketa K. Patel, Application for
Admission of Attorney Pro Hac Vice for Lauren R. Goldman, Application for Admission of Attorney Pro Hac Vice for Matthew
D. Ingber, Notice of Appearance, Consent or Declination to Magistrate Judge Jurisdiction, Certificate of Good Standing of Niyati
Shah, and Application for Admission of Attorney Pro Hac Vice for Niyati Shah in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 11/07/2019 at 1:15 PM, I served U.S. Attorney's Office for the Northern District of California with the Letter dated
November 7, 2019, Certification of Interested Entities or Persons, Application for Admission of Attorney Pro Hac Vice for Luc W.
M. Mitchell, Application for Admission of Attorney Pro Hac Vice for Nicholas E. Rodriguez, Application for Admission of
Attorney Pro Hac Vice for Niketa K. Patel, Application for Admission of Attorney Pro Hac Vice for Lauren R. Goldman,
Application for Admission of Attorney Pro Hac Vice for Matthew D. Ingber, Notice of Appearance, Consent or Declination to
Magistrate Judge Jurisdiction, Certificate of Good Standing of Niyati Shah, and Application for Admission of Attorney Pro Hac
Vice for Niyati Shah at Federal Courthouse, 450 Golden Gate Avenue, 1ith Floor, San Francisco, California 94102 by serving
Sophia M. Nguyen, Administrative Assistant, authorized to accept service.

Sophia M. Nguyen is described herein as:

Gender: Female Race/Skin: Asian Age: 50's Weight: 140 Height: 5’6" Hair: Brown Glasses: No

I declare under penalty of perjury that this information is true and correct.

 

Luiz Pimentel X } ;
Client Ref Number: 19620729

Job #: 1570402

LI /oP/19

Executed On

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
